Citation Nr: 0032748	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  98-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for residuals of a 
fracture of the left great toe.

4.  Determination of an initial rating for hemorrhoids with 
anal fissures, status post lateral sphincterectomies, 
currently evaluated as noncompensabley disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel
INTRODUCTION

The veteran had active service from February 1971 to August 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

In this decision, the Board denies entitlement to a 
compensable schedular evaluation for hemorrhoids with anal 
fissures, status post lateral sphincterectomies.  As 
explained below, however, the Board has found that the 
veteran, through his complaints of pain and interference with 
employment, has raised a claim of entitlement to an 
extraschedular evaluation, under 38 C.F.R. § 3.321(b)(1) 
(2000) for hemorrhoids with anal fissures, and that claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with a current left 
knee disorder.

2.  The veteran has not been diagnosed with a current right 
knee disorder.

3.  The veteran did not fracture his great left toe in 
service, and does not have any residuals of a fractured left 
great toe.  

4.  Hemorrhoids with anal fissures, status post lateral 
sphincterectomies, are manifested by tender external 
hemorrhoids, a small amount of bleeding after bowel 
movements, occasional tenesmus, and "a very small amount" 
of soiling of the underwear, but not by large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §  3.303 
(2000).

2.  A right knee disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §  3.303 
(2000).

3.  Residuals of a fracture of the left great toe were not 
incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §  3.303 (2000).

4.  The schedular criteria for a compensable evaluation for 
hemorrhoids with anal fissures, status post lateral 
sphincterectomies, have not been met.  38 U.S.C.A. §§  1155, 
5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of a preexisting injury or disease 
contracted in line of duty.  38 U.S.C.A. § 1110. 

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans' Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA and provides for VA to arrange for a medical 
examination and opinion in certain circumstances.  In the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans' Claims Assistance Act 
of 2000, Pub. L. No. 106-475, Section 3(a), 114 Stat. 
2096,___ (2000) (to be codified at 38 U.S.C. § 5103A).  

In the instant case, the veteran has asserted claims of 
entitlement to service connection for bilateral knee 
disorders and for residuals of a fractured left great toe.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment records which might be 
relevant to the veteran's claims, and the veteran has not 
identified any additional treatment records which have not 
been obtained.  In addition, the veteran was afforded a VA 
examination.  Accordingly, no further assistance to the 
veteran in acquiring medical evidence is required by the new 
statute.

A. Disorders of the Knees

Service medical records disclose that the veteran complained 
of a one month history of right knee pain in September 1979.  
The assessment was mild chondromalacia.  X-rays of both knees 
were requested in October 1982, following complaints of 
bilateral knee pain, but no such X-rays appear to have been 
taken.  In November 1988, he injured his left knee playing 
basketball.  Treatment records from January 1989 noted that 
he was improved, status post left knee strain.  In September 
1990, he complained of left knee pain and there was minimal 
swelling, tenderness, and pain when going up and down stairs.  
By November 1990, chondromalacia patella of the left knee was 
suspected.  Treatment records from June 1993 noted that he 
had left knee stiffness and pain in the mornings.  In a 
report of medical history for separation, the veteran 
provided a history of having torn the meniscus in his knees 
in the late 1970s; he said that he currently suffered from 
knee pain.  The examining physician reported that he had 
bilateral subpatellar crepitus, right greater than left.  

The veteran was afforded a VA examination in October 1996, 
less than two months after separation from service.  He 
complained of pain, on and off, in both knees, exacerbated by 
long walks or by standing or sitting for long periods of 
time.  There was no swelling or deformity noted, he had full 
range of motion in both knees with no pain, and X-rays of the 
knees were normal.  The pertinent diagnosis was history of 
trauma of the right and left knee with residual intermittent 
pain-normal exam at this time.

The Board notes that, absent a current diagnosis, there is no 
basis for service connection.  See Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  In addition, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  There is no diagnosis of a 
current disorder of either the right or the left knee, and 
the veteran has not submitted any medical evidence to show a 
current diagnosis of a current disability of the right knee 
and left knee.  The Board, therefore, finds that, in the 
absence of such a diagnosis, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for disorders of the right and left knees. 

B.  Residuals of a Fracture of the Left Great Toe 

Service medical records disclose that, in October 1971, the 
veteran sought treatment for constant pain in the left foot 
after striking it on some steps in March 1971.  The 
report noted that X-rays taken at the time were negative.  He 
complained of pain mostly in the first metatarsophalangeal 
joint, radiating along the dorsum of the foot to the lateral 
malleolus.  Examination of the feet, and X-rays taken in 
August 1971, showed bunion deformities, more marked on the 
left than on the right.  He also had congenital mild hallux 
valgus bilaterally.  He underwent a bunionectomy in January 
1972.  After the surgery, he was initially placed on a 
physical profile for six weeks.  A routine general physical 
examination in March 1972 noted that he was fully recovered 
from the surgery, with no complications or sequelae.  

In February 1984, the veteran was referred to a podiatry 
clinic with complaints of pain in the left foot, with a dull 
ache extending up the shin.  He gave a history of having had 
foot surgery to correct an improperly healed fracture.  The 
podiatry clinic noted in March 1984 that current X-rays were 
negative, and no fracture or subluxation was identified.  In 
October 1985, the veteran complained of bilateral foot pain.  
X-rays of the feet indicated probable post surgical deformity 
of the first metatarsal on the left, and bilateral hallux 
valgus deformity with secondary degenerative changes in the 
first metatarsal phalangeal joints.  In August 1992, he 
complained of left foot pain.  X-rays were again negative, 
and the assessment was sprained tendons secondary to 
exercise.  The veteran's service separation examination 
report noted an abnormality of the feet, identified as "1st 
interdigital space, left foot, greater in size secondary to 
bunion surgery."

The October 1996 VA examination report noted that the veteran 
gave a history of fracturing his left big toe.  The examiner 
said that the veteran injured his left foot in basic 
training, and that X-rays had revealed a fracture of the left 
big toe.  The examiner further reported that the veteran 
underwent surgery for treatment of his fractured left big toe 
in 1972.  There were no clinical findings on examination; 
function of the left foot was normal, and X-rays of the left 
foot revealed a hallux valgus deformity and evidence of a 
previous bunionectomy involving the first metatarsal.  The VA 
examiner's diagnosis was history of fracture of the left big 
toe with postsurgical changes on X-ray.  (The Board notes 
that the report of the 
examination notes that X-rays were ordered, but it is unclear 
whether the examiner actually reviewed the X-rays taken at 
that time.)  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against service 
connection for residuals of a fracture of the big left toe.  
Despite the statements of the veteran and the VA examiner, 
the service medical records clearly show that the veteran did 
not suffer a fracture of the left big toe in service.  The 
veteran's left foot was treated on many occasions in service 
and there was no finding of any fracture at any time in 
service.  In addition, he received numerous X-rays in 
service, and none of these revealed either a fracture or 
residuals of an old fracture.  Furthermore, despite the VA 
examiner's statements, the X-rays taken during the VA 
examination similarly do not show any evidence of an old 
fracture.  These X-rays instead confirm the evidence from the 
service medical records that found only that the veteran had 
a bunionectomy on the left foot.  As the X-ray evidence 
clearly establishes that he did not suffer a fractured left 
great toe in service, the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of fracture of the left great toe.  

II.  Increased Rating for Hemorrhoids

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved and contemplates staged ratings, where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2000).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable evaluation is warranted for mild or moderate 
internal or external hemorrhoids.  A 10 percent evaluation 
requires internal or external hemorrhoids which are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  

The veteran's service separation examination report included 
the results of a rectal examination that revealed tender 
external hemorrhoids.  

The October 1996 VA examination report noted that the veteran 
had a history of two previous surgeries to repair anal 
fissures, in 1993 and in 1996.  The examiner said that the 
veteran reported normal bowel movements with no history of 
incontinence or diarrhea, but complained of a small amount of 
bleeding after bowel movements.  He further reported "a very 
small amount" of soiling of his underwear.  He had 
occasional tenesmus.  The veteran refused a rectal 
examination, stating that he had had such an examination four 
months earlier and that his prostrate had been found to be 
normal.  The examiner's diagnosis was history of residual of 
anal fissure, treated by surgery.

In written statements made during the pendency of his appeal, 
the veteran has described the pain which he experiences in 
the area of the rectum and anus, especially in the morning.

At a VA rectum and anus examination in July 1999, the 
veteran, who had a history of surgeries for anal fissures, 
complained of rectal pain after bowel movements, which 
required rest and a sitz bath.  At times, he had to go to 
work late because of irregular bowel movements.  As an 
insurance salesman, he had to sit in chairs in clients' 
offices, which sometimes caused increased rectal pain.  A 
digital examination elicited  a generalized painful reaction; 
a sweep of the rectal vault did not localize any complaint of 
discomfort.  The diagnosis was status post fissurotomies, 
with postsurgical proctalgia.  

Following a careful review of all the evidence, the Board 
finds by a preponderance of the evidence that the veteran's 
disability is manifested by no more than mild or moderate 
internal or external hemorrhoids.  The Board notes that there 
is no evidence of large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences, which is required for a compensable 
rating under Diagnostic Code 7336. The preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for hemorrhoids with anal fissures.  Entitlement 
to an increased schedular rating is thus not established.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7336.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991). 

The Board notes that the veteran's principal concern and 
complaint with reference to his history of hemorrhoids and 
anal fissures is the pain and discomfort which he has 
experienced in connection with those disabilities.  However, 
the rating schedule and applicable regulations do not 
recognize pain as a criterion for a compensable schedular 
evaluation for hemorrhoids or anal fissures.  The Board has 
found that the veteran's complaints of pain and interference 
with employment raise an issue of entitlement to an 
extraschedular evaluation, and that matter was addressed in 
the Introduction section of this decision. 


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for residuals of a fracture of the left 
great toe is denied.

A compensable evaluation for hemorrhoids with anal fissures, 
status post lateral sphincterectomies, is denied. 




		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

